Me. Justice Wole
delivered the opinion of the court.
In July, 1920, Bernardo Rosa emancipated his nineteen-year-old son, Francisco Rosa y Lienza. In September of 1920, Bernardo Rosa and his son Francisco Rosa y Lienza sold to Román Félix and Dominga Maldonado a rural property of which the grantors were owners in common. The property was conjugal and Bernardo Rosa acquired one-half of it on the death of his wife, and his son Francisco acquired the other half by inheritance.
Contemporaneously with the deed of sale for the aforesaid property the parties presented for record a mortgage in favor of Bernardo Rosa and Francisco Rosa for $5,000, secured bj^ the same property.
Both the deed of sale and the mortgage were denied record.
The appeal in this case is taken by Román Félix, the purchaser, and the note denying record of the deed of sale is as follows:
“After examining the act of emancipation and another writing attesting that Román Félix is married to Dominga Maldonado, the *153preceding deed is admitted to record only as to the interest conveyed by Bernardo Rosa Cuadrado and is entered at page 160 of volume 22 of Río Piedras, Property No. 958, triplicate, entry 16-cs. Admission to record of the transfer made by the emancipated minor of his interest is denied because the appearance and acts of said Bernardo Rosa set out in the deed refer only to the sale of his interest in common and do not show that he gave his consent to his son, also a vendor, as provided for by section 307 of the Civil Code as amended on March 8, 1906. A caveat has been inserted for the legal period in the same entry.”
Section 307 of the Civil Code, on -which, the registrar relies, is as follows:
: 1 Emancipation capacitates the minor to govern his property and person as if he were of age; but until he attains his majority the said emancipated person cannot make any promise or contract any obligation exceeding in value the amount of his income for one year. Neither can he encumber or sell his real property, without the-consent of his father, or in default thereof, that of his mother, and in the proper case, that of his tutor. Neither may he appear in a suit without the appearance of the said persons.”
It will be noted that the section simply speaks of consent and does not say that such consent should be express, as was done, for example, in section 1328 of the Civil Code, where a husband is forbidden to sell or bind the real estate of the conjugal partnership without the express consent of the wife.
The appellant, with a citation from Escriche’s Diccionario Razonado de Legislación y Jurisprudencia, page 507, maintains that the adhesion of one to the will of another, the mutual concourse of the will of the parties with respect to an act which they approve with full knowledge, constitutes consent.
The grantors in the deed were, as we have said, owners in common, and they began the deed by saying that on one side appeared Bernardo Rosa y Cuadrado and Francisco Rosa; in other words they appeared together to sell a single *154whole piece of property which, they owned together and throughout the deed in different places they speak of selling the whole property.
Again, in the second paragraph of the deed they say:
“The parties hereto went on to say that, having all agreed upon the purchase and sale of the aforesaid property, they proceed to carry the said agreement in,to effect in the manner and form set out in the following covenants.”
And then they go on to say that Bernardo Rosa Cua-drado and Francisco Rosa Lienza make an absolute sale in favor of Román Félix without any reserve or limitation, and in the third clause of the deed it is said that all the parties accept the deed.
Furthermore, in the final clause the parties ratify the contents of the deed.
We think it is clear that where two owners in common, father and son, appear to sell a piece of property, the consent of the father to the sale by the son would he irre-buttably presumed even if the foregoing more or less express citations from the deed did not show an actual consent.
Furthermore, these considerations are supported by the fact that both father and son joined to accept a mortgage on the same property from the purchaser.
Without attempting to discuss all possible principles of estoppel that might arise, we feel.bound to hold that the consent of the father to the sale by the son, if not expressly given, must necessarily be implied.
The note of the registrar must be reversed and the record made.

Reversed.

Justices Del Toro and Hutchison concurred.
Chief Justice Hernández and Justice Aldrey dissented.